--------------------------------------------------------------------------------

Exhibit 10.1
 


CRAFT BREW ALLIANCE, INC.


2014 STOCK INCENTIVE PLAN
 
2014 Stock Incentive Plan

--------------------------------------------------------------------------------

TABLE OF CONTENTS



Page
ARTICLE 1
ESTABLISHMENT AND PURPOSE
1
1.1
Establishment
1
1.2
Purpose
1
ARTICLE 2
DEFINITIONS
1
2.1
Defined Terms
1
2.2
Gender and Number
5
ARTICLE 3
ADMINISTRATION
5
3.1
Administration by Board
5
3.2
Delegation to Committee
5
3.3
Requirements for Performance Awards
5
3.4
Authority of the Committee
5
3.5
Action by the Committee
6
3.6
Further Delegation
6
ARTICLE 4
DURATION; SHARES SUBJECT TO THE PLAN; ELIGIBILITY
6
4.1
Duration of the Plan
6
4.2
Prior Plans
6
4.3
Shares Subject to the Plan
6
4.4
Reservation of Shares
7
4.5
Eligibility
7
ARTICLE 5
AWARDS
7
5.1
Types of Awards
7
5.2
General
7
5.3
Nonuniform Determinations
8
5.4
Award Agreements
8
5.5
Provisions Governing All Awards
8
5.6
Performance Goals
12
ARTICLE 6
OPTIONS
13
6.1
Types of Options
13
6.2
General
13
6.3
Option Price
13

 
-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

  Page  
6.4
Option Term
13
6.5
Time of Exercise
13
6.6
Special Rules for Incentive Stock Options
14
6.7
Restricted Shares
14
6.8
Limitation on Number of Shares Subject to Options
14
ARTICLE 7
STOCK APPRECIATION RIGHTS
14
7.1
General
14
7.2
Nature of Stock Appreciation Right
14
7.3
Exercise
14
7.4
Form of Payment
15
7.5
Limitation on Number of Stock Appreciation Rights
15
ARTICLE 8
RESTRICTED AWARDS
15
8.1
Types of Restricted Awards
15
8.2
General
15
8.3
Restriction Period
15
8.4
Forfeiture
16
8.5
Settlement of Restricted Awards
16
8.6
Rights as a Shareholder
16
8.7
Limitation in Number of Restricted Awards
16
ARTICLE 9
PERFORMANCE UNITS
17
9.1
General
17
9.2
Nature of Performance Units
17
9.3
Performance Period
17
9.4
Performance Measures
17
9.5
Performance Unit Value
17
9.6
Payment
17
9.7
Limitation on Performance Units
17
ARTICLE 10
OTHER STOCK-BASED AND COMBINATION AWARDS
18
10.1
Other Stock‑Based Awards
18
10.2
Combination Awards
18

 
-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

  Page  
ARTICLE 11
DIVIDEND EQUIVALENTS
18
ARTICLE 12
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC
18
12.1
Plan Does Not Restrict the Corporation
18
12.2
Mandatory Adjustment
18
12.3
Adjustments by the Committee
19
ARTICLE 13
AMENDMENT AND TERMINATION
19
13.1
Amendment of Plan
19
13.2
Shareholder Approval
19
13.3
Contemplated Amendments
19
13.4
No Impairment of Rights
19
13.5
Amendment of Awards
20
13.6
No Repricings or Underwater Buyouts
20
ARTICLE 14
MISCELLANEOUS
20
14.1
Tax Withholding
20
14.2
Unfunded Plan
20
14.3
Fractional Shares
20
14.4
Annulment of Awards
21
14.5
Other Corporation Benefit and Compensation Programs
21
14.6
Securities Law Restrictions
21
14.7
Continuing Restriction Agreement
21
14.8
Governing Law
21




-iii-

--------------------------------------------------------------------------------

CRAFT BREW ALLIANCE, INC.
2014 STOCK INCENTIVE PLAN
 
ARTICLE 1
ESTABLISHMENT AND PURPOSE
 
1.1               Establishment.  Craft Brew Alliance, Inc., a Washington
corporation (the "Corporation"), hereby establishes the Craft Brew Alliance,
Inc., 2014 Stock Incentive Plan (the "Plan"), effective as of May 20, 2014 (the
"Effective Date").
 
1.2               Purpose.  The purpose of the Plan is to promote and advance
the interests of the Corporation and its shareholders by enabling the
Corporation to attract, retain, and reward employees, directors, and outside
consultants of the Corporation and its subsidiaries.  It is also intended to
strengthen the mutuality of interests between such employees, directors, and
consultants and the Corporation's shareholders.  The Plan is designed to serve
these purposes by offering stock options and other equity‑based incentive
awards, thereby providing a proprietary interest in pursuing the long‑term
growth, profitability, and financial success of the Corporation.
 
ARTICLE 2
DEFINITIONS
 
2.1                Defined Terms.  For purposes of the Plan, the following terms
have the meanings set forth below:
 
"Affiliate" means any parent corporation or subsidiary corporation of the
Corporation, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
 
"Award" means an award or grant made to a Participant of Options, Stock
Appreciation Rights, Restricted Awards, Performance Unit Awards, or Other
Stock‑Based Awards pursuant to the Plan.
 
"Award Agreement" means an agreement as described in Section 5.4.
 
"Board" means the Board of Directors of the Corporation.
 
"Change in Control" means:
 
(i)            Any one person or entity, or more than one person or entity
acting as a group (as defined in Treasury Regulation Section 1.409A-3), acquires
ownership of stock of the Corporation that, together with stock previously held
by the acquirer, constitutes more than 50 percent of the total fair market value
or total voting power of the Corporation's stock.  If any one person or entity,
or more than one person or entity acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
Corporation's stock, the acquisition of additional stock by the same person or
entity or persons or entities acting as a group does not cause a Change in
Control.  An increase in the percentage of stock owned by any one person or
entity, or persons or entities acting as a group, as a result of a transaction
in which the Corporation acquires its stock in exchange for property, is treated
as an acquisition of stock; or
 
2014 Stock Incentive Plan
- 1 -

--------------------------------------------------------------------------------

(ii)            A majority of the members of the Corporation's board of
directors is replaced during any 12‑month period by directors whose appointment
or election is not endorsed by a majority of the members of the board of
directors prior to the date of appointment or election; or
 
(iii)            Any one person or entity, or more than one person or entity
acting as a group, acquires (or has acquired during the 12‑month period ending
on the date of the most recent acquisition by that person or entity or persons
or entities acting as a group) assets from the Corporation that have a total
gross fair market value equal to at least 75 percent of the total gross fair
market value of all the Corporation's assets immediately prior to the
acquisition or acquisitions.  Gross fair market value means the value of the
Corporation's assets, or the value of the assets being disposed of, without
regard to any liabilities associated with these assets.
 
In determining whether a Change in Control occurs, the attribution rules of Code
Section 318 apply to determine stock ownership.  The stock underlying a vested
option is treated as owned by the individual who holds the vested option, and
the stock underlying an unvested option is not treated as owned by the
individual who holds the unvested option.
 
"Change in Control Date" means the date a Change in Control actually occurs.
 
"Code" means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor statute, together with rules, regulations, and
interpretations promulgated thereunder.
 
"Committee" means the committee appointed by the Board, if any, to administer
the Plan as provided in Article 3 of the Plan.  If no separate committee has
been appointed to administer the Plan, the term "Committee" will refer to the
full Board as administrator of the Plan.
 
"Common Stock" means the common stock of the Corporation.
 
"Consultant" means any consultant or adviser to the Corporation or an Affiliate
selected by the Committee, who is not an employee of the Corporation or an
Affiliate.
 
"Continuing Restriction" means a Restriction contained in Sections 5.5(d),
5.5(g), 5.5(j), 14.4, 14.6 and 14.7 of the Plan and any other Restrictions
expressly designated by the Committee in an Award Agreement as a Continuing
Restriction.
 
"Continuous Service" means that the Participant's service with the Corporation
or an Affiliate, whether as an Employee, Non-Employee Director or Consultant, is
not interrupted or terminated.  The Committee may in its sole discretion
determine whether Continuous Service shall be considered interrupted in the case
of (i) any leave of absence approved by the Corporation, including sick leave,
maternity leave, military leave or any other personal leave, or (ii) a change in
the capacity in which the Participant renders services to the Corporation or an
Affiliate.
 
2014 Stock Incentive Plan
- 2 -

--------------------------------------------------------------------------------

"Corporation" means Craft Brew Alliance, Inc., a Washington corporation, or any
successor corporation.
 
"Disability" means the condition of being "disabled" within the meaning of
Section 22(e)(3) of the Code.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor statute, together with rules and
interpretations promulgated thereunder.
 
"Fair Market Value" means, on any given day, the fair market value per share of
the Common Stock determined as follows:
 
(a)            If the Common Stock is traded on an established securities
exchange, including without limitation The Nasdaq Stock Market or any successor
market thereto, the closing sale price of Common Stock as reported for such day
by the principal exchange on which the Common Stock is traded (as determined by
the Committee) or, if Common Stock was not traded on such day, on the next
preceding day on which the Common Stock was traded;
 
(b)            If trading activity in the Common Stock is reported on an
established over-the-counter market, including without limitation the OTC
Markets or any successor market thereto, the closing sale price of Common Stock
as reported for such day by the principal market on which the Common Stock is
traded (as determined by the Committee) or, if Common Stock was not traded on
such day, on the next preceding day on which the Common Stock was traded;
 
(c)            If there is no market for the Common Stock or if trading
activities for the Common Stock are not reported in one of the manners described
above, the Fair Market Value will be as determined by the Committee, including
valuation by an independent appraisal that satisfies the requirements of Code
Section 401(a)(28)(C) as of a date that is no more than 12 months before the
date of the transaction for which the appraisal is used (e.g., the date of grant
of an Award) or such other reasonable valuation method acceptable under Treasury
Regulation Section 1.409A-1(b)(5)(iv).
 
"Incentive Stock Option" or "ISO"  means any Option intended to be an "incentive
stock option" within the meaning of Section 422 of the Code.
 
"Non-Employee Director" means a member of the Board, or of the board of
directors or similar managing body of an Affiliate, who is not an employee of
the Corporation or any Affiliate.
 
"Nonqualified Option" or "NQO" means any Option granted pursuant to the Plan
that is not an Incentive Stock Option.
 
2014 Stock Incentive Plan
- 3 -

--------------------------------------------------------------------------------

"Option" means an ISO or an NQO.
 
"Other Stock‑Based Award" means an Award as defined in Section 10.1.
 
"Participant" means an employee of the Corporation or an Affiliate, a Consultant
or a Non‑Employee Director who is granted an Award under the Plan.
 
"Performance Goals" means goals approved by the Committee pursuant to Section
5.6.
 
"Performance Period" means a period of time over which performance is measured.
 
"Performance Unit" means the unit of measure determined under Article 9 by which
is expressed the value of a Performance Unit Award.
 
"Performance Unit Award" means an Award granted under Article 9.
 
"Plan" means this Craft Brew Alliance, Inc., 2014 Stock Incentive Plan, as set
forth herein and as it may be amended from time to time.
 
"Reporting Person" means a Participant who is subject to the reporting
requirements of Section 16(a) of the Exchange Act.
 
"Restricted Award" means a Restricted Share or a Restricted Unit granted
pursuant to Article 8 of the Plan.
 
"Restricted Share" means an Award described in Section 8.1(a) of the Plan.
 
"Restricted Unit" means an Award of units representing Shares described in
Section 8.1(b) of the Plan.
 
"Restriction" means a provision in the Plan or in an Award Agreement which
limits the exercisability or transferability, or which governs the forfeiture or
required sale, of an Award or Shares, cash, or other property payable pursuant
to an Award.
 
"Share" means a share of Common Stock.
 
"Stock Appreciation Right" or "SAR" means an Award to benefit from the
appreciation of Common Stock granted pursuant to the provisions of Article 7 of
the Plan.
 
"Vest," "Vesting," or "Vested" means:
 
(a)            In the case of an Award that requires exercise, to be or to
become immediately and fully exercisable and free of all Restrictions (other
than Continuing Restrictions);
 
2014 Stock Incentive Plan
- 4 -

--------------------------------------------------------------------------------

(b)            In the case of an Award that is subject to forfeiture, to be or
to become nonforfeitable, freely transferable, and free of all Restrictions
(other than Continuing Restrictions);
 
(c)            In the case of an Award that is required to be earned by
attaining specified Performance Goals, to be or to become earned and
nonforfeitable, freely transferable, and free of all Restrictions (other than
Continuing Restrictions); or
 
(d)            In the case of any other Award as to which payment is not
dependent solely upon the exercise of a right, election, or option, to be or to
become immediately payable and free of all Restrictions (except Continuing
Restrictions).
 
2.2               Gender and Number.  Except where otherwise indicated by the
context, any masculine or feminine terminology used in the Plan also includes
the opposite gender; and the definition of any term in Section 2.1 in the
singular also includes the plural, and vice versa.
 
ARTICLE 3
ADMINISTRATION
 
3.1               Administration by Board.  The Board shall administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in Section 3.2.  The body administering the plan from time to time is referred
to herein as the "Committee."

 
3.2               Delegation to Committee.  The Board may delegate
administration of the Plan to a Committee or Committees of one or more members
of the Board, and the term "Committee" shall apply to any person or persons to
whom such authority has been delegated.  If administration is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board, including the power to
further delegate administrative powers, subject, however, to such resolutions,
not inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board.  The Board may abolish the Committee at any time and re-vest
in the Board the administration of the Plan.

 
3.3                Requirements for Performance Awards.  All Performance Goals
under the Plan will be established and administered by, and all Awards intending
to qualify as a performance-based award will be granted by, a duly constituted
committee consisting of a sufficient number of "outside directors" within the
meaning of 162(m) of the Code so as to qualify the committee for purposes of
Section 162(m)(4)(C) of the Code.

 
3.4                Authority of the Committee.  The Committee has full power and
authority (subject to such orders or resolutions as may be issued or adopted
from time to time by the Board in the event of delegation to a board committee)
to administer the Plan in its sole discretion, including the authority to:
 
(a)            Construe and interpret the Plan and any Award Agreement;
 
(b)            Promulgate, amend, and rescind rules and procedures relating to
the implementation of the Plan;
 
2014 Stock Incentive Plan
- 5 -

--------------------------------------------------------------------------------

(c)            Select the employees, Non‑Employee Directors, and Consultants who
will be granted Awards;
 
(d)            Determine the number and types of Awards to be granted to each
Participant;
 
(e)            Determine the number of Shares, or Share equivalents, to be
subject to each Award;
 
(f)            Determine the Fair Market Value of Shares if no public market
exists for such Shares;
 
(g)            Determine the option price, purchase price, base price, or
similar feature for any Award;
 
(h)            Accelerate Vesting of Awards and waive any Restrictions; and
 
(i)            Determine all the terms and conditions of all Award Agreements,
consistent with the requirements of the Plan.
Decisions of the Committee, or any delegate as permitted by the Plan, will be
final, conclusive, and binding on all Participants.
 
3.5               Action by the Committee.  A majority of the members of the
Committee will constitute a quorum for the transaction of business.  Action
approved by a majority of the members present at any meeting at which a quorum
is present, or action in writing by all of the members of the Committee, will be
the valid acts of the Committee.
 
3.6               Further Delegation.  Notwithstanding the foregoing, the
Committee may delegate to the Chief Executive Officer of the Corporation the
authority to determine the recipients, types, amounts, and terms of Awards
granted to Participants who are not Reporting Persons.
 
ARTICLE 4
DURATION; SHARES SUBJECT TO THE PLAN; ELIGIBILITY
 
4.1                Duration of the Plan.  The Plan is effective as of the
Effective Date.  The Plan will terminate ten years after the Effective Date or,
if earlier, when Awards have been granted covering all available Shares or the
Plan is otherwise terminated by the Board.  Termination of the Plan will not
affect outstanding Awards.
 
4.2                Prior Plans.  The Plan is separate from the Craft Brew
Alliance, Inc., 2010 Stock Incentive Plan, the Craft Brew Alliance, Inc. 2007
Stock Incentive Plan, and the Craft Brew Alliance, Inc. 2002 Stock Option Plan
(the "Prior Plans").  The adoption of the Plan neither affects nor is affected
by the continued existence of the Prior Plans except that no further Awards will
be granted under the Prior Plans after the Effective Date.
 
4.3                Shares Subject to the Plan.  The Shares which may be made
subject to Awards under the Plan are Shares of Common Stock, which may be either
authorized and unissued Shares or reacquired Shares.  Subject to adjustment
pursuant to Article 12, the maximum number of Shares for which Awards may be
granted under the Plan is 1,000,000, and the maximum aggregate number of Shares
that may be issued under the Plan through Incentive Stock Options is 500,000. 
If an Award under the Plan is canceled or expires for any reason prior to having
been fully Vested or exercised by a Participant, is settled in cash in lieu of
Shares or is exchanged for other Awards, or is otherwise forfeited or
terminated, all Shares covered by such Awards will be added back into the number
of Shares available for future Awards under the Plan.  In addition, if the
exercise price of any Option granted under the Plan is satisfied by tendering
Shares to the Corporation, only the number of Shares issued net of Shares
tendered to the Corporation shall be deemed delivered for purposes of
determining the maximum number of Shares available under the Plan.
 
2014 Stock Incentive Plan
- 6 -

--------------------------------------------------------------------------------

4.4                Reservation of Shares.  The Corporation, during the term of
the Plan and any outstanding Awards, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 
4.5                Eligibility.  Employees of the Corporation and any subsidiary
(including employees who may also be directors of the Corporation or a
subsidiary), Consultants, and Non‑Employee Directors are eligible to receive
Awards under the Plan.
 
ARTICLE 5
AWARDS
 
5.1                Types of Awards.  The types of Awards that may be granted
under the Plan are:
 
(a)            Options governed by Article 6 of the Plan;
 
(b)            Stock Appreciation Rights governed by Article 7 of the Plan;
 
(c)            Restricted Awards governed by Article 8 of the Plan;
 
(d)            Performance Unit Awards governed by Article 9 of the Plan; and
 
(e)            Other Stock‑Based Awards or combination awards governed by
Article 10 of the Plan.
 
In the discretion of the Committee, any Award may be granted alone, in addition
to, or in tandem with other Awards under the Plan.

 
5.2               General.  Subject to the limitations of the Plan, the
Committee may cause the Corporation to grant Awards to such Participants, at
such times, of such types, in such amounts, for such periods, with such option
prices, purchase prices, or base prices, and subject to such terms, conditions,
limitations, and restrictions as the Committee, in its discretion, deems
appropriate.  Awards may be granted as additional compensation to a Participant
or in lieu of other compensation to such Participant.  A Participant may receive
more than one Award and more than one type of Award under the Plan.  Awards of
Performance Units shall be earned solely upon attainment of Performance Goals,
and the Committee shall have no discretion to increase such Awards.
 
2014 Stock Incentive Plan
- 7 -

--------------------------------------------------------------------------------

5.3               Nonuniform Determinations.  The Committee's determinations
under the Plan or under one or more Award Agreements, including, without
limitation, (a) the selection of Participants to receive Awards, (b) the type,
form, amount, and timing of Awards, (c) the terms of specific Award Agreements,
and (d) elections and determinations made by the Committee with respect to
exercise or payments of Awards, need not be uniform and may be made by the
Committee selectively among Participants and Awards, whether or not Participants
are similarly situated.

 
5.4               Award Agreements.  Each Award will be evidenced by a written
agreement (an "Award Agreement") between the Corporation and the Participant. 
Award Agreements may, subject to the provisions of the Plan, contain any
provision approved by the Committee.

 
5.5               Provisions Governing All Awards.  All Awards are subject to
the following provisions:
 
(a)            Alternative Awards.  If any Awards are designated in their Award
Agreements as alternative to each other, the exercise of all or part of one
Award will automatically cause an immediate equal (or pro rata) corresponding
termination of the other alternative Award or Awards.
 
(b)            Rights as Shareholders.  No Participant will have any rights of a
shareholder with respect to Shares subject to an Award until such Shares are
issued in the name of the Participant.
 
(c)            Employment Rights.  Neither the adoption of the Plan nor the
granting of any Award confers on any person the right to continued employment
with the Corporation or any Affiliate or the right to remain as a director of or
a Consultant to the Corporation or any Affiliate, as the case may be, nor does
it interfere in any way with the right of the Corporation or an Affiliate to
terminate such person's employment or to remove such person as a Consultant or
as a director at any time for any reason, with or without cause.

 
(d)            Restriction on Transfer.  Unless otherwise expressly provided in
an individual Award Agreement, each Award (other than Restricted Shares after
they Vest) will not be transferable other than by will or the laws of descent
and distribution and will be exercisable (if exercise is required), during the
lifetime of the Participant, only by the Participant or, in the event the
Participant becomes legally incompetent, by the Participant's guardian or legal
representative.  Notwithstanding the foregoing, any Award may be surrendered to
the Corporation pursuant to Section 5.5(h) in connection with the payment of the
purchase or option price of another Award or the payment of the Participant's
federal, state, or local tax withholding obligation with respect to the exercise
or payment of another Award.
 
(e)            Termination of Employment.  The terms and conditions under which
an Award may be exercised, if at all, after a Participant's termination of
employment or service as a Non‑Employee Director or Consultant will be
determined by the Committee and specified in the applicable Award Agreement.
 
2014 Stock Incentive Plan
- 8 -

--------------------------------------------------------------------------------

(f)            Change in Control.  In connection with a Change in Control, the
Committee, in its sole discretion, may, unless otherwise provided in an Award
Agreement:
 
(i)            Provide that, upon the occurrence of a Change in Control Date,
each outstanding Award will become immediately Vested to the full extent not
previously Vested.  Any such acceleration of Award Vesting must comply with
applicable regulatory requirements and any Participant will be entitled to
decline the accelerated Vesting of all or any portion of his or her Award, if he
or she determines that such acceleration may result in adverse tax consequences
to him or her; and

 
(ii)            In the event the Board approves a proposal that will result in a
Change in Control or a Change in Control Date occurs (each, a "Transaction"),
the Committee may, in its sole discretion, and to the extent possible under the
structure of the Transaction, select one of the following alternatives for
treating outstanding Awards under the Plan:
 
(A)            The Committee may provide that outstanding Awards will be
converted into or replaced by Awards of a similar type in the stock of the
surviving or acquiring corporation in the Transaction.  The amount and type of
securities subject to and the exercise price (if applicable) of the replacement
or converted Awards will be determined by the Committee based on the exchange
ratio, if any, used in determining shares of the surviving corporation to be
issued to holders of Shares of the Corporation.  If there is no exchange ratio
in the Transaction, the Committee will, in making its determination, take into
account the relative values of the companies involved in the Transaction and
such other factors as the Committee deems relevant.  Such replacement or
converted Awards will continue to Vest over the period (and at the same rate) as
the Awards which the replacement or converted Awards replaced, unless determined
otherwise by the Committee; or
 
(B)            The Committee may provide a ten-day period prior to the
consummation of the Transaction during which all outstanding Awards will
tentatively become fully Vested, and upon consummation of such Transaction, all
outstanding and unexercised Awards will immediately terminate.  If the Committee
elects to provide such ten-day period for the exercise of Awards, the Committee
must provide written notice (a "Proposal Notice") to all Participants at least
15 days prior to the commencement of such ten‑day period and must so state its
intention to terminate all unexercised Awards.  Participants, by written notice
to the Corporation, may exercise their Awards and, in so exercising the Awards,
may condition such exercise upon, and provide that such exercise will become
effective immediately prior to, the consummation of the Transaction, in which
event Participants need not make payment for any Common Stock to be purchased
upon exercise of an Award until five days after written notice by the
Corporation to the Participants that the Transaction has been consummated.  If
the Transaction is consummated, each Award, to the extent not previously
exercised prior to the consummation of the Transaction, will terminate and cease
being exercisable as of the effective date of such Transaction.  If the
Transaction is abandoned, (1) all outstanding Awards not exercised will continue
to be Vested and exercisable, to the extent such Awards were Vested and
exercisable prior to the date of a Proposal Notice, and (2) to the extent that
any Awards not exercised prior to such abandonment have become Vested and
exercisable solely by operation of this Section 5.5(f)(ii), such Vesting and
exercisability will be deemed annulled, and the Vesting and exercisability
provisions otherwise in effect will be reinstituted, as of the date of such
abandonment; or
 
2014 Stock Incentive Plan
- 9 -

--------------------------------------------------------------------------------

(C)            The Committee may provide that outstanding Awards that are not
fully Vested will become fully Vested subject to the Corporation's right to pay
each Participant a cash amount (determined by the Committee and based on the
amount, if any, being received by the Corporation's shareholders in the
Transaction) in exchange for cancellation of the applicable Award.
 
Unless the Committee specifically provides otherwise in a Change in Control
provision for a specific Award Agreement, Awards will become Vested as of a
Change in Control Date only if, or to the extent, such acceleration in the
Vesting of the Awards does not result in an "excess parachute payment" within
the meaning of Section 280G(b) of the Code.  The Committee, in its discretion,
may include specific Change in Control provisions in some Award Agreements and
not in others, may include different Change in Control provisions in different
Award Agreements, and may include Change in Control provisions for some Awards
or some Participants and not for others.

 
(g)            Conditioning or Accelerating Benefits.  The Committee, in its
discretion, may include in any Award Agreement a provision conditioning or
accelerating the Vesting of an Award or the receipt of benefits pursuant to an
Award, either automatically or in the discretion of the Committee, upon the
occurrence of specified events, including without limitation, a Change in
Control of the Corporation (subject to Section 5.5(f), a sale of all or
substantially all of the property and assets of Corporation, or an event of the
type described in Article 12 of this Plan.

 
(h)            Payment of Purchase Price and Withholding.  The Committee, in its
discretion, may include in any Award Agreement a provision permitting the
Participant to pay the purchase or option price, if any, for Shares or other
property issuable pursuant to the Award, in whole or in part by any one or more
of the following methods; provided, however, that the availability of any one or
more methods of payment may be suspended from time to time if the Committee
determines that the use of such payment method would result in adverse financial
accounting treatment for the Corporation or a violation of laws or regulations
applicable to the Corporation:
 
2014 Stock Incentive Plan
- 10 -

--------------------------------------------------------------------------------

(i)            By delivering cash or a check;
 
(ii)            By delivering previously owned Shares (including Restricted
Shares, whether or not Vested);
 
(iii)            By reducing the number of Shares or other property otherwise
Vested and issuable pursuant to the Award;
 
(iv)            Unless specifically prohibited by any applicable statute or
rule, including, without limitation, the provisions of the Sarbanes-Oxley Act of
2002, by delivering to the Corporation a promissory note on such terms and over
such period as the Committee may determine;
 
(v)            In the event Shares are publicly traded, by delivery (in a form
approved by the Committee) of an irrevocable direction to a securities broker
acceptable to the Committee (subject to the provisions of the Sarbanes-Oxley Act
of 2002 and any other applicable statute or rule); or
 
(vi)            In any combination of the foregoing or in any other form
approved by the Committee.
 
If Restricted Shares are surrendered in full or partial payment of the purchase
or option price of Shares issuable under an Award, a corresponding number of the
Shares issued upon exercise of the Award will be Restricted Shares subject to
the same Restrictions as the surrendered Restricted Shares.  Shares withheld or
surrendered as described above will be valued based on their Fair Market Value
on the date of the transaction.  Any Shares withheld or surrendered with respect
to a Reporting Person will be subject to such additional conditions and
limitations as the Committee may impose to comply with the requirements of the
Exchange Act.
 
(i)            Service Periods.  At the time of granting an Award, the Committee
may specify, by resolution or in the Award Agreement, the period or periods of
service performed or to be performed by the Participant in connection with the
grant of the Award.

 
(j)            Clawback/Recovery.  All Awards granted under the Plan will be
subject to recoupment in accordance with any clawback policy that the
Corporation is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Corporation's
securities are listed or as is otherwise required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other applicable law, including the
Sarbanes-Oxley Act of 2002.  In addition, the Committee may impose such other
clawback, recovery or recoupment provisions in an Award Agreement as the
Committee determines necessary or appropriate, including without limitation in
the event the Participant accepts employment with a competitor of the
Corporation or otherwise competes with the Corporation.  No recovery of
compensation under such a clawback policy will be an event giving rise to a
right to resign for "good reason" or "constructive termination" (or similar
term) under any agreement with the Corporation or an Affiliate.
 
2014 Stock Incentive Plan
- 11 -

--------------------------------------------------------------------------------

5.6                Performance Goals.
 
(a)            In the event an Award is intended to be performance-based, the
Committee will establish Performance Goals for each Performance Period on the
basis of such criteria and to accomplish such objectives as the Committee may
from time to time select.  Unless otherwise permitted under Code Section 162(m),
the Committee shall establish the Performance Goal(s) applicable to each Award
intended to be performance-based in writing no later than the earlier of (a) the
date 90 days after the commencement of the applicable Performance Period or (b)
the date on which 25% of the Performance Period has elapsed, and, in any event,
at a time when the outcome of the Performance Goal(s) remains substantially
uncertain.  Performance Goals may be based on (i) performance criteria for the
Corporation, a subsidiary, or an operating group, (ii) a Participant's
individual performance, or (iii) a combination of both.  Performance Goals may
include objective and subjective criteria.  Except with respect to goals set
pursuant to Section 5.6(b), during any Performance Period, the Committee may
adjust the Performance Goals for such Performance Period as it deems equitable
in recognition of unusual or nonrecurring events affecting the Corporation,
changes in applicable tax laws or accounting principles, or such other factors
as the Committee may determine.
 
(b)            The Performance Goals for Performance Units or Restricted Awards
granted to executive officers of the Corporation may relate to corporate
performance, business unit performance, or a combination of both.
 
(i)            Corporate Performance Goals will be based on financial
performance goals related to the performance of the Corporation as a whole and
may include one or more measures related to earnings, profitability, cash flow
(including measures such as Earnings Before Interest, Taxes, Depreciation, and
Amortization (EBITDA)), efficiency, gross margin, return to shareholders, such
as earnings per share, net sales, operating income, revenue growth, return on
equity, return on assets or return on invested capital.
 
(ii)            Business unit Performance Goals will be based on a combination
of financial goals and strategic goals related to the performance of an
identified business unit for which a Participant has responsibility.  Strategic
goals for a business unit may include one or a combination of objective factors
relating to success in implementing strategic plans or initiatives, introducing
products, limiting losses or containing risks, or other identifiable
objectives.  Financial goals for a business unit may include the degree to which
the business unit achieves one or more objective measures related to its
revenues, net sales, earnings, profitability, efficiency, gross margin,
operating income, return on equity or tangible equity, or return on assets.
 
(iii)            Any corporate or business unit Performance Goals may be
expressed as absolute amounts or as ratios or percentages.  Success may be
measured against various standards, including targets, improvement over prior
periods, and performance relative to other companies, business units, or
industry groups.
 
2014 Stock Incentive Plan
- 12 -

--------------------------------------------------------------------------------

(iv)            Prior to the payment of any Award intended to be
performance-based, the Committee must certify in writing that applicable
Performance Goals and any of the material terms thereof were, in fact,
satisfied.
 
ARTICLE 6
OPTIONS
 
6.1                Types of Options.  Options granted under the Plan may be in
the form of Incentive Stock Options or Nonqualified Options.  The grant of each
Option and the Award Agreement governing each Option will identify the Option as
an ISO or an NQO.  In the event the Code is amended to provide for tax‑favored
forms of stock options other than or in addition to Incentive Stock Options, the
Committee may grant Options under the Plan meeting the requirements of such
forms of options.  ISOs may not be awarded unless the Plan is approved by
shareholders within 12 months of adoption of the Plan.
 
6.2                General.  All Options will be subject to the terms and
conditions set forth in Article 5 and this Article 6 and Award Agreements
governing Options may contain such additional terms and conditions, not
inconsistent with the express provisions of the Plan, as the Committee deems
desirable.
 
6.3                Option Price.  Each Award Agreement for Options will state
the option exercise price per Share of Common Stock purchasable under the
Option, which may not be less than 100 percent of the Fair Market Value of a
Share on the date of grant for all Options.
 
6.4                Option Term.  The Award Agreement for each Option will
specify the term of each Option, which may be unlimited or may have a specified
period during which the Option may be exercised, as determined by the Committee;
provided, however, that no ISO may be exercisable after the expiration of ten
years from the date such ISO is granted.
 
6.5                Time of Exercise.  The Award Agreement for each Option will
specify, as determined by the Committee:
 
(a)            The time or times when the Option becomes exercisable and whether
the Option becomes exercisable in full or in graduated amounts based on:  (i)
continuation of employment over a period specified in the Award Agreement, (ii)
satisfaction of Performance Goals or other criteria specified in the Award
Agreement, or (iii) a combination of continuation of employment and satisfaction
of Performance Goals or other criteria;
 
(b)            Such other terms, conditions, and restrictions as to when the
Option may be exercised as determined by the Committee; and
 
(c)            The extent, if any, to which the Option will remain exercisable
after the Participant ceases to be an employee, Consultant, or director of
Corporation or an Affiliate.
 
An Award Agreement for an Option may, in the discretion of the Committee,
provide whether, and to what extent, the time when an Option becomes exercisable
may be accelerated or otherwise modified (i) in the event of the death,
Disability, or retirement of the Participant or (ii) upon the occurrence of a
Change in Control.  The Committee may, at any time in its discretion, accelerate
the time when all or any portion of an outstanding Option becomes exercisable.
 
2014 Stock Incentive Plan
- 13 -

--------------------------------------------------------------------------------

6.6                Special Rules for Incentive Stock Options.  In the case of an
Option designated as an Incentive Stock Option, the terms of the Option and the
Award Agreement will conform with the statutory and regulatory requirements
specified pursuant to Section 422 of the Code, as in effect on the date such ISO
is granted.  ISOs may be granted only to employees of the Corporation or an
Affiliate.  ISOs may not be granted under the Plan after ten years following the
Effective Date, unless the ten‑year limitation of Section 422(b)(2) of the Code
is removed or extended.

 
6.7                Restricted Shares.  In the discretion of the Committee, the
Shares issuable upon exercise of an Option may be Restricted Shares if so
provided in the Award Agreement for the Option.

 
6.8                Limitation on Number of Shares Subject to Options.  In no
event may Options for more than 250,000 Shares be granted to any individual
under the Plan during any calendar year.  To the extent required by Section
162(m) of the Code, if any Option is canceled, the canceled Option shall
continue to be counted against the maximum number of Shares for which Options
may be granted to an individual under the Plan.
 
ARTICLE 7
STOCK APPRECIATION RIGHTS
 
7.1                General.  Stock Appreciation Rights are subject to the terms
and conditions set forth in Article 5 and this Article 7 and Award Agreements
governing Stock Appreciation Rights may contain such additional terms and
conditions, not inconsistent with the express terms of the Plan, as the
Committee deems desirable.
 
7.2                Nature of Stock Appreciation Right.  A Stock Appreciation
Right is an Award entitling a Participant to receive an amount equal to the
excess (or, if the Committee determines at the time of grant, a portion of the
excess) of the Fair Market Value of a Share of Common Stock on the date of
exercise of the SAR over the base price, as described below, on the date of
grant of the SAR, multiplied by the number of Shares with respect to which the
SAR is being exercised.  The base price will be designated by the Committee in
the Award Agreement for the SAR and may be the Fair Market Value of a Share on
the grant date of the SAR or such other higher price as the Committee
determines.  The base price may not be less than the Fair Market Value of a
Share on the grant date of the SAR.
 
7.3                Exercise.  A Stock Appreciation Right may be exercised by a
Participant in accordance with procedures established by the Committee.  The
Committee may also provide that a SAR will be automatically exercised on one or
more specified dates or upon the satisfaction of one or more specified
conditions.
 
2014 Stock Incentive Plan
- 14 -

--------------------------------------------------------------------------------

7.4                Form of Payment.  Payment upon exercise of a Stock
Appreciation Right may be made in cash, in Shares, in other property, or in any
combination of the foregoing, or in any other form as the Committee may
determine.

 
7.5                Limitation on Number of Stock Appreciation Rights.  The
maximum number of Shares with respect to which Stock Appreciation Rights may be
granted to any individual under the Plan during any calendar year is 250,000. 
To the extent required by Section 162(m) of the Code, if any SAR is canceled,
the canceled SAR shall continue to be counted against the maximum number of
Shares for which SARs may be granted to an individual under the Plan.

 
ARTICLE 8
RESTRICTED AWARDS
 
8.1               Types of Restricted Awards.  Restricted Awards granted under
the Plan may be in the form of either Restricted Shares or Restricted Units.
 
(a)            Restricted Shares.  A Restricted Share is an Award of Shares to a
Participant subject to such terms and conditions as the Committee deems
appropriate, including, without limitation, a requirement that the Participant
forfeit such Restricted Shares back to the Corporation upon termination of
Participant's employment (or service as a Non-Employee Director or Consultant)
for specified reasons within a specified period of time or upon other
conditions, including failure to achieve Performance Goals, as set forth in the
Award Agreement for such Restricted Shares.  Each Participant receiving a
Restricted Share will be issued a stock certificate in respect of such Shares,
registered in the name of such Participant, and will execute a stock power in
blank with respect to the Shares evidenced by such certificate.  The certificate
evidencing such Restricted Shares and the stock power will be held in custody by
the Corporation until the Restrictions have lapsed.
 
(b)            Restricted Units.  A Restricted Unit is an Award of units (with
each unit having a value equivalent to one Share) granted to a Participant
subject to such terms and conditions as the Committee deems appropriate, and may
include a requirement that the Participant forfeit such Restricted Units upon
termination of Participant's employment (or service as a Non-Employee Director
or Consultant) for specified reasons within a specified period of time or upon
other conditions, including failure to achieve Performance Goals, as set forth
in the Award Agreement for such Restricted Units.  The Committee will set the
terms and conditions of the Award Agreement so that the Restricted Unit Award
will comply with or be exempt from Code Section 409A.

 
8.2               General.  Restricted Awards are subject to the terms and
conditions of Article 5 and this Article 8 and Award Agreements governing
Restricted Awards may contain such additional terms and conditions, not
inconsistent with the express provisions of the Plan, as the Committee deems
desirable.
 
8.3                Restriction Period.  Award Agreements for Restricted Awards
will provide that Restricted Awards, and the Shares subject to Restricted
Awards, may not be transferred, and may provide that, in order for a Participant
to Vest in such Restricted Awards, the Participant must remain in the employment
(or remain as a Non-Employee Director or Consultant) of the Corporation or its
Affiliates, subject to relief for reasons specified in the Award Agreement, for
a period commencing on the grant date of the Award and ending on such later date
or dates as the Committee may designate at the time of the Award (the
"Restriction Period").  During the Restriction Period, a Participant may not
sell, assign, transfer, pledge, encumber, or otherwise dispose of Shares
received under or governed by a Restricted Award grant.  The Committee, in its
sole discretion, may provide for the lapse of restrictions in installments
during the Restriction Period.  In addition, the Committee, in its discretion,
may condition Vesting of Restricted Awards on continued employment (or service
as a Non-Employee Director or Consultant) or attainment of Performance Goals, or
both.
 
2014 Stock Incentive Plan
- 15 -

--------------------------------------------------------------------------------

8.4                Forfeiture.  If a Participant ceases to be an employee (or
Consultant or Non‑Employee Director) of the Corporation or an Affiliate during
the Restriction Period for any reason other than reasons which may be specified
in an Award Agreement, the Award Agreement may require that all non‑Vested
Restricted Awards previously granted to the Participant be forfeited and
returned to the Corporation.
 
8.5                Settlement of Restricted Awards.
 
(a)            Restricted Shares.  Upon Vesting of a Restricted Share Award, the
restrictive stock legend on certificates for such Shares covering applicable
Restrictions will be removed, the Participant's stock power will be returned,
and the Shares will no longer be Restricted Shares.
 
(b)            Restricted Units.  Upon Vesting of a Restricted Unit Award, a
Participant is entitled to receive payment for Restricted Units in an amount
equal to the aggregate Fair Market Value of the Shares covered by such
Restricted Units at the expiration of the Applicable Restriction Period. 
Payment in settlement of a Restricted Unit will be made as soon as practicable
following the conclusion of the applicable Restriction Period in cash, in
installments, in Restricted Shares or in unrestricted Shares equal to the number
of Restricted Units or in any other manner or combination as the Committee, in
its sole discretion, determines.

 
8.6                Rights as a Shareholder.  A Participant has, with respect to
unforfeited Shares received under a grant of Restricted Shares, all the rights
of a shareholder of the Corporation, including the right to vote the Shares and
the right to receive any cash dividends.  Stock dividends issued with respect to
Restricted Shares will be treated as additional Shares covered by the grant of
Restricted Shares and will be subject to the same Restrictions.  A Participant
will have no rights as a shareholder with respect to a Restricted Unit Award
until Shares are issued to the Participant in settlement of the Award.

 
8.7                Limitation in Number of Restricted Awards.  The maximum
number of Shares with respect to which Restricted Awards may be granted to any
individual under the Plan during any calendar year is 250,000.  To the extent
required by Section 162(m) of the Code, if any Restricted Award is canceled, the
canceled Restricted Award shall continue to be counted against the maximum
number of Shares for which Restricted Awards may be granted to an individual
under the Plan.
 
2014 Stock Incentive Plan
- 16 -

--------------------------------------------------------------------------------

ARTICLE 9
PERFORMANCE UNITS
 
9.1                General.  Performance Units are subject to the terms and
conditions set forth in Article 5 and this Article 9 and Award Agreements
governing Performance Units may contain such additional terms and conditions,
not inconsistent with the express terms of the Plan, as the Committee deems
desirable.
 
9.2                Nature of Performance Units.  Each Performance Unit shall
represent the right of a Participant to receive an amount equal to the value of
the Performance Unit, determined in the manner established by the Committee at
the time of Award.

 
9.3                Performance Period.  At the time of each Performance Unit
Award, the Committee shall establish, with respect to each such Award, a
Performance Period during which performance shall be measured.  There may be
more than one Performance Unit Award in existence at any one time, and
Performance Periods may differ.

 
9.4               Performance Measures.  Performance Units shall be awarded to a
Participant and earned contingent upon the attainment of Performance Goals
established in accordance with Section 5.6.

 
9.5                Performance Unit Value.  Each Performance Unit shall have a
maximum dollar value established by the Committee at the time of the Award. 
Performance Units earned will be determined by the Committee in respect of a
Performance Period in relation to the degree of attainment of Performance
Goals.  The measure of a Performance Unit may, in the discretion of the
Committee, be equal to the Fair Market Value of one share of Common Stock.

 
9.6                Payment.
 
(a)            Following the end of the Performance Period, a Participant
holding Performance Units will be entitled to receive payment of an amount, not
exceeding the maximum value of the Performance Units, based on the achievement
of the Performance Goals for such Performance Period, as determined by the
Committee.
 
(b)            Payment of Performance Units shall be made in cash or Shares, as
designated by the Committee in the Award Agreement.  Payment shall be made in a
lump sum or in installments and shall be subject to such other terms and
conditions as shall be determined by the Committee.  A Participant shall be paid
with respect to the Participant's Performance Units no later than the last date
that causes the payment to constitute a short-term deferral that is not subject
to Section 409A, unless the Award includes terms that comply with Section 409A.
 
9.7                 Limitation on Performance Units.  If denominated in dollars,
the maximum aggregate dollar value of Performance Units that may be awarded to
any individual with respect to a Performance Period may not exceed $1,000,000
for each calendar year included in such Performance Period.  If denominated in
Shares, the maximum number of Shares with respect to which Performance Units may
be granted to any individual under the Plan during any calendar year is 250,000.
 
2014 Stock Incentive Plan
- 17 -

--------------------------------------------------------------------------------

ARTICLE 10
OTHER STOCK-BASED AND COMBINATION AWARDS
 
10.1             Other Stock‑Based Awards.  The Committee may grant other Awards
under the Plan pursuant to which Shares are or may in the future be acquired, or
Awards denominated in or measured by Share equivalent units, including Awards
valued using measures other than the market value of Shares.  Other Stock-Based
Awards are not restricted to any specific form or structure and may include,
without limitation, grants of unrestricted Shares, Share purchase warrants,
other rights to acquire Shares, and securities convertible into or redeemable
for Shares.  Such Other Stock‑Based Awards may be granted either alone, in
addition to, or in tandem with, any other type of Award granted under the Plan.

 
10.2             Combination Awards.  The Committee may also grant Awards under
the Plan in tandem or combination with other Awards or in exchange of Awards, or
in tandem or combination with, or as alternatives to, grants or rights under any
other employee plan of the Corporation, including the plan of any acquired
entity.  No action authorized by this section will reduce the amount of any
existing benefits or change the terms and conditions thereof without the
Participant's consent.
 
ARTICLE 11
DIVIDEND EQUIVALENTS
 
Any Awards may, at the discretion of the Committee, earn dividend equivalents. 
In respect of any such Award which is outstanding on a dividend record date for
Common Stock, the Participant may be credited with an amount equal to the amount
of cash or stock dividends that would have been paid on the Shares covered by
such Award, had such covered Shares been issued and outstanding on such dividend
record date.  The Committee will establish such rules and procedures governing
the crediting of dividend equivalents, including the timing, form of payment,
and payment contingencies of such dividend equivalents, as it deems appropriate
or necessary.
 
ARTICLE 12
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, ETC.
 
12.1             Plan Does Not Restrict the Corporation.  The existence of the
Plan and the Awards granted under the Plan will not affect or restrict in any
way the right or power of the Board or the shareholders of the Corporation to
make or authorize any adjustment, recapitalization, reorganization, or other
change in the Corporation's capital structure or its business, any merger or
consolidation of the Corporation, any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the Corporation's capital stock or
the rights thereof, the dissolution or liquidation of the Corporation or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding.
 

12.2             Mandatory Adjustment.  In the event of any stock dividend,
stock split, reverse stock split, recapitalization, reclassification, or other
distribution of the Corporation's securities without the receipt of
consideration by the Corporation, of or on the Common Stock, the Committee shall
make proportionate adjustments or substitution to the aggregate number and type
of Shares for which Awards may be granted under the Plan, the maximum number and
type of Shares which may be sold or awarded to any Participant, the number and
type of Shares covered by each outstanding Award, and the base price or purchase
price per Share in respect of outstanding Awards.
 
2014 Stock Incentive Plan
- 18 -

--------------------------------------------------------------------------------

12.3            Adjustments by the Committee.  In the event of any change in
capitalization affecting the Common Stock of the Corporation not described in
Section 12.2 above, such proportionate adjustments, if any, as the Committee, in
its sole discretion, may deem appropriate to reflect such change, will be made
with respect to the aggregate number of Shares for which Awards in respect
thereof may be granted under the Plan, the maximum number of Shares which may be
sold or awarded to any Participant, the number of Shares covered by each
outstanding Award, and the base price or purchase price per Share in respect of
outstanding Awards.  The Committee may also make such adjustments in the number
of Shares covered by, and price or other value of, any outstanding Awards in the
event of a spin‑off or other distribution (other than normal cash dividends), of
the Corporation assets to shareholders.
 
ARTICLE 13
AMENDMENT AND TERMINATION
 
13.1            Amendment of Plan.  The Board at any time, and from time to
time, may amend or terminate the Plan.  However, except as provided in Article
12, no amendment shall be effective unless approved by the shareholders of the
Corporation to the extent shareholder approval is necessary to satisfy any
applicable law or securities exchange listing requirements.  At the time of such
amendment, the Board shall determine, upon advice from counsel, whether such
amendment will be contingent on shareholder approval.
 
13.2            Shareholder Approval.  The Board may, in its sole discretion,
submit any other amendment to the Plan for shareholder approval, including, but
not limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.
 
13.3            Contemplated Amendments.  It is expressly contemplated that the
Board may amend the Plan in any respect the Board deems necessary or advisable
to provide Participants with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
relating to Incentive Stock Options or to the nonqualified deferred compensation
provisions of Code Section 409A or to bring the Plan or Awards granted under it
into compliance therewith.
 
13.4            No Impairment of Rights.  Rights under any Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(a) the Corporation requests the consent of the Participant and (b) the
Participant consents in writing.  However, an amendment of the Plan that results
in a cancellation of an Award where the Participant receives a payment equal in
value to the fair market value of the vested Award or, in the case of an Option,
the difference between the Fair Market Value and the exercise price for all
Shares subject to the Option, shall not be an impairment of the Participant's
rights that requires consent of the Participant.
 
2014 Stock Incentive Plan
- 19 -

--------------------------------------------------------------------------------

13.5            Amendment of Awards.  Subject to Section 13.6, the Committee at
any time, and from time to time, may amend the terms of any one or more Awards;
provided, however, that if any such amendment impairs a Participant's rights or
increases a Participant's obligations under his or her Award or creates or
increases a Participant's federal income tax liability with respect to an Award,
such amendment shall also be subject to the Participant's consent (provided,
however, a cancellation of an Award where the Participant receives a payment
equal in value to the fair market value of the vested Award or, in the case of
vested Options, the difference between the Fair Market Value of the Shares
subject to an Option and the exercise price, shall not constitute an impairment
of the Participant's rights that requires consent).
 
13.6            No Repricings or Underwater Buyouts.  Except for adjustments
made pursuant to Article 12, without the prior approval of the Corporation’s
shareholders, no Option or SAR granted under the Plan may:
 
(a)            be amended to decrease the exercise price (in the case of an
Option) or base price (in the case of a SAR),
 
(b)            be cancelled in exchange for the grant of any new Option or SAR
with a lower exercise or base price or any other new Award, or
 
(c)            otherwise be subject to any action that would be treated under
accounting rules or otherwise as a "repricing" of such Option or SAR (including
a cash buyout or voluntary surrender/subsequent regrant of an underwater Option
or SAR).
 
ARTICLE 14
MISCELLANEOUS
 
14.1            Tax Withholding.  The Corporation has the right to deduct from
any settlement of any Award under the Plan, including the delivery or Vesting of
Shares or Awards, any federal, state, or local taxes of any kind required by law
to be withheld with respect to such payments or to take such other action as may
be necessary in the opinion of the Corporation to satisfy all obligations for
the payment of such taxes.  The recipient of any payment or distribution under
the Plan has the obligation to make arrangements satisfactory to the Corporation
for the satisfaction of any such tax withholding obligations.  The Corporation
will not be required to make any such payment or distribution under the Plan
until such obligations are satisfied.
 
14.2            Unfunded Plan.  The Plan will be unfunded and the Corporation
will not be required to segregate any assets that may at any time be represented
by Awards under the Plan.  Any liability of the Corporation to any person with
respect to any Award under the Plan will be based solely upon any contractual
obligations that may be effected pursuant to the Plan.  No such obligation of
the Corporation will be deemed to be secured by any pledge of, or other
encumbrance on, any property of the Corporation.
 
14.3            Fractional Shares.  No fractional Shares of Common Stock will be
issued or delivered under the Plan or any Option and Options granted under the
Plan will not be exercisable with respect to fractional Shares.  In lieu of such
fractional Shares, the Corporation will pay an amount in cash equal to the same
fraction using the Fair Market Value of a Share of Common Stock.
 
2014 Stock Incentive Plan
- 20 -

--------------------------------------------------------------------------------

14.4            Annulment of Awards.  Any Award Agreement may provide that the
grant of an Award payable in cash is revocable until cash is paid in settlement
thereof or that grant of an Award payable in Shares is revocable until the
Participant becomes entitled to the certificate in settlement thereof.  In the
event a Participant's employment (or services as a Non-Employee Director or
Consultant) terminates for cause (as defined below), any Award which is
revocable will be annulled as of the date of such termination for cause.  For
the purpose of this Section 14.4, the term "for cause" has the meaning set forth
in the Participant's employment agreement, if any, or otherwise means any
discharge (or removal) for material or flagrant violation of the policies and
procedures of the Corporation or for other performance or conduct which is
materially detrimental to the best interests of the Corporation, as determined
by the Committee.

 
14.5            Other Corporation Benefit and Compensation Programs.  Payments
and other benefits received by a Participant under an Award made pursuant to the
Plan are not to be deemed a part of a Participant's regular, recurring
compensation for purposes of the termination indemnity or severance pay law of
any state or country and will not be included in, or have any effect on, the
determination of benefits under any other employee benefit plan or similar
arrangement provided by the Corporation or an Affiliate unless expressly so
provided by such other plan or arrangements, or except where the Committee
expressly determines that an Award or portion of an Award should be included to
accurately reflect competitive compensation practices or to recognize that an
Award has been made in lieu of a portion of cash compensation.  Awards under the
Plan may be made in combination with or in tandem with, or as alternatives to,
grants, awards, or payments under any other Corporation or Affiliate plans,
arrangements, or programs.  The Plan notwithstanding, the Corporation or any
Affiliate may adopt such other compensation programs and additional compensation
arrangements as it deems necessary to attract, retain, and reward employees and
directors for their service with the Corporation and its Affiliates.
 
14.6            Securities Law Restrictions.  No Shares may be issued under the
Plan unless counsel for the Corporation is satisfied that such issuance will be
in compliance with applicable federal and state securities laws.  Certificates
for Shares delivered under the Plan may be subject to such stop‑transfer orders
and other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or registered securities association upon which the Common
Stock is then listed or quoted, and any applicable federal or state securities
laws.  The Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
 
14.7            Continuing Restriction Agreement.  Each Participant will, if
requested by the Corporation and as a condition to issuance of Shares under the
Plan upon an Award or exercise of an Award granted under the Plan that results
in the issuance of Shares, become a party to and be bound by a stock restriction
or other agreement with the Corporation containing restrictions on transfer of
Shares, including a right of first refusal for the benefit of the Corporation, a
market stand-off provision, and such other terms as the Corporation may
reasonably require.

 
14.8            Governing Law.  Except with respect to references to the Code or
federal securities laws, the Plan and all actions taken thereunder will be
governed by and construed in accordance with the laws of the state of
Washington, without regard to principles of conflict of laws.
- 21 -

--------------------------------------------------------------------------------

As approved by the shareholders of Craft Brew Alliance, Inc., on May 20, 2014
 
2014 Stock Incentive Plan
 
 
- 22 -

--------------------------------------------------------------------------------

 